Name: Commission Implementing Decision (EU) 2019/122 of 25 January 2019 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2019) 722) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  Europe;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 2019-01-28

 28.1.2019 EN Official Journal of the European Union L 24/31 COMMISSION IMPLEMENTING DECISION (EU) 2019/122 of 25 January 2019 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2019) 722) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States, where there have been confirmed cases of that disease in domestic or feral pigs (the Member States concerned). The Annex to that Implementing Decision demarcates and lists certain areas of the Member States concerned in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation as regards that disease. The Annex to Implementing Decision 2014/709/EU has been amended several times to take account of changes in the epidemiological situation in the Union as regards African swine fever that need to be reflected in that Annex. The Annex to Implementing Decision 2014/709/EU was last amended by Commission Implementing Decision (EU) 2019/100 (5), following recent instances of African swine fever in Belgium, Bulgaria, Hungary and Poland. (2) The risk of the spread of African swine fever in wildlife is linked to the natural slow spread of that disease among feral pig populations, and also to human activity, as demonstrated by the recent epidemiological evolution of that disease in the Union, and as documented by the European Food Safety Authority (EFSA) in the Scientific Opinion of the Panel on Animal Health and Welfare, published on 14 July 2015; in the Scientific Report of EFSA on Epidemiological analyses on African swine fever in the Baltic countries and Poland, published on 23 March 2017; in the Scientific Report of EFSA on Epidemiological analyses of African swine fever in the Baltic States and Poland, published on 8 November 2017; and in the Scientific Report of EFSA on Epidemiological analyses of African swine fever in the European Union, published on 29 November 2018 (6). (3) Since the date of adoption of Implementing Decision (EU) 2019/100, there have been new instances of African swine fever in feral pigs in Romania that also need to be reflected in the Annex to Implementing Decision 2014/709/EU. (4) In January 2019, a case of African swine fever in feral pig was observed in the county of BotoÃani in Romania outside areas listed in the Annex to Implementing Decision 2014/709/EU. This case of African swine fever in feral pig constitutes an increased level of risk which should be reflected in that Annex. Accordingly, this area of Romania affected by African swine fever should be listed in Part II of the Annex to Implementing Decision 2014/709/EU. (5) In addition, in January 2019, a few cases of African swine fever in feral pigs were observed in the county of BistriÃ a-NÃ sÃ ud in Romania in an area listed in Part I of the Annex to Implementing Decision 2014/709/EU. These cases of African swine fever in feral pigs constitute an increased level of risk which should be reflected in that Annex. Accordingly, this area of Romania affected by African swine fever should be listed in Part II of the Annex to Implementing Decision 2014/709/EU instead of in Part I thereof. (6) In order to take account of recent developments in the epidemiological evolution of African swine fever in the Union, and in order to combat the risks associated with the spread of that disease in a proactive manner, new high-risk areas of a sufficient size should be demarcated for Romania and duly listed in Parts I and II of the Annex to Implementing Decision 2014/709/EU. The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Commission Implementing Decision (EU) 2019/100 of 22 January 2019 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 20, 23.1.2019, p. 8). (6) EFSA Journal 2015;13(7):4163; EFSA Journal 2017;15(3):4732; EFSA Journal 2017;15(11):5068; EFSA Journal 2018;16(11):5494. ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. Belgium The following areas in Belgium: in Luxembourg province:  the area is delimited clockwise by:  the border with France,  Rue Mersinhat,  N818,  N83: Le Buisson des Cailles,  Rue des Sources,  Rue Antoine,  Rue de la Cure,  Rue du Breux,  Rue Blondiau,  Nouvelle Chiyue,  Rue de MartuÃ ©,  Rue du ChÃ ªne,  Rue des AubÃ ©pines,  N85: Rue des Iles,  N894: Rue de Chiny, Rue de la Fontenelle, Rue du MillÃ ©naire, Rue de la Goulette, Pont saint Nicolas, Rue des Combattants, Rue du PrÃ © au bois,  N801: Rue Notre-Dame,  N894: Rue des Combattants, Rue des Tilleuls, Naleumont, Rue de Rindchay, Rue de la Distillerie,  N40: Rue de Luxembourg, Rue Ranci, Rue de la Chapelle,  Rue du Tombois,  Rue Du Pierroy,  Rue Saint-Orban,  Rue Saint-Aubain,  Rue des Cottages,  Rue de Relune,  Rue de Rulune,  Route de l'Ermitage,  N87: Route de Habay,  Chemin des Ecoliers,  Le Routy,  Rue Burgknapp,  Rue de la Halte,  Rue du Centre,  Rue de l'Eglise,  Rue du Marquisat,  Rue de la CarriÃ ¨re,  Rue de la Lorraine,  Rue du Beynert,  MillewÃ ©e,  Rue du Tram,  MillewÃ ©e,  N4: Route de Bastogne, Avenue de Longwy, Route de Luxembourg,  the border with the Grand Duchy of Luxembourg,  the border with France,  La N87 jusque son intersection avec la N871 au niveau de Rouvroy,  La N871 jusque son intersection avec la N88,  La N88 jusque son intersection avec la N883 au niveau d'Aubange,  La N883 jusque son intersection avec la N81 au niveau d'Aubange,  La N81 jusque son intersection avec la E25-E411,  La E25-E411 jusque son intersection avec la N897,  La N897 jusque son intersection avec la N879,  La N879 jusque son intersection avec la N891,  La N891 jusque son intersection avec la N83,  La N83 jusque son intersection avec la N85,  La N85 jusque son intersection avec la frontiÃ ¨re avec la France,  the border with France. 2. Bulgaria The following areas in Bulgaria: in Silistra region: whole municipality of Glavinitza, whole municipality of Tutrakan, whole municipality of Dulovo, within municipality of Sitovo: Bosna, Garvan, Irnik, Iskra, Nova Popina, Polyana, Popina, Sitovo, Yastrebna, in Dobrich region: whole municipality of Baltchik, whole municipality of General Toshevo, whole municipality of Dobrich, whole municipality of Dobrich-selska (Dobrichka), within municipality of Krushari: Severnyak, Abrit, Dobrin, Alexandria, Polkovnik Dyakovo, Poruchik Kardzhievo, Zagortzi, Zementsi, Koriten, Krushari, Bistretz, Efreytor Bakalovo, Telerig, Lozenetz, Krushari, Severnyak, Severtsi, within municipality of Kavarna: Krupen, Belgun, Bilo, Septemvriytsi, Travnik, whole municipality of Tervel, except Brestnitsa and Kolartzi, in Ruse region: within municipality of Slivo pole: Babovo, Brashlen, Golyamo vranovo, Malko vranovo, Ryahovo, Slivo pole, Borisovo, within municipality of Ruse: Sandrovo, Prosena, Nikolovo, Marten, Dolno Ablanovo, Ruse, Chervena voda, Basarbovo, within municipality of Ivanovo: Krasen, Bozhichen, Pirgovo, Mechka, Trastenik, within municipality of Borovo: Batin, Gorno Ablanovo, Ekzarh Yosif, Obretenik, Batin, within municipality of Tsenovo: Krivina, Belyanovo, Novgrad, Dzhulyunitza, Beltzov, Tsenovo, Piperkovo, Karamanovo, in Veliko Tarnovo region: within municipality of Svishtov: Sovata, Vardim, Svishtov, Tzarevets, Bulgarsko Slivovo, Oresh, in Pleven region: within municipality of Belene: Dekov, Belene, Kulina voda, Byala voda, within municipality of Nikopol: Lozitza, Dragash voyvoda, Lyubenovo, Nikopol, Debovo, Evlogievo, Muselievo, Zhernov, Cherkovitza, within municipality of Gulyantzi: Somovit, Dolni vit, Milkovitsa, Shiyakovo, Lenkovo, Kreta, Gulyantzi, Brest, Dabovan, Zagrazhdan, Gigen, Iskar, within municipality of Dolna Mitropoliya: Komarevo, Baykal, Slavovitsa, Bregare, Orehovitsa, Krushovene, Stavertzi, Gostilya, in Vratza region: within municipality of Oryahovo: Dolni vadin, Gorni vadin, Ostrov, Galovo, Leskovets, Selanovtsi, Oryahovo, within municipality of Miziya: Saraevo, Miziya, Voyvodovo, Sofronievo, within municipality of Kozloduy: Harlets, Glozhene, Butan, Kozloduy, in Montana region: within municipality of Valtchedram: Dolni Tzibar, Gorni Tzibar, Ignatovo, Zlatiya, Razgrad, Botevo, Valtchedram, Mokresh, within municipality Lom: Kovatchitza, Stanevo, Lom, Zemphyr, Dolno Linevo, Traykovo, Staliyska mahala, Orsoya, Slivata, Dobri dol, within municipality of Brusartsi: Vasilyiovtzi, Dondukovo, in Vidin region: within municipality of Ruzhintsi: Dinkovo, Topolovets, Drenovets, within municipality of Dimovo: Artchar, Septemvriytzi, Yarlovitza, Vodnyantzi, Shipot, Izvor, Mali Drenovetz, Lagoshevtzi, Darzhanitza, within municipality of Vidin: Vartop, Botevo, Gaytantsi, Tzar Simeonovo, Ivanovtsi, Zheglitza, Sinagovtsi, Dunavtsi, Bukovets, Bela Rada, Slana bara, Novoseltsi, Ruptzi, Akatsievo, Vidin, Inovo, Kapitanovtsi, Pokrayna, Antimovo, Kutovo, Slanotran, Koshava, Gomotartsi. 3. The Czech Republic The following areas in the Czech Republic:  okres UherskÃ © HradiÃ ¡tÃ ,  okres KromÃ Ã Ã ­Ã ¾,  okres VsetÃ ­n,  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  BÃ lov,  Biskupice u LuhaÃ ovic,  Bohuslavice nad VlÃ ¡Ã Ã ­,  Brumov,  Bylnice,  Divnice,  Dobrkovice,  DolnÃ ­ Lhota u LuhaÃ ovic,  Drnovice u ValaÃ ¡skÃ ½ch Klobouk,  Halenkovice,  Haluzice,  HrÃ ¡dek na VlÃ ¡rskÃ © drÃ ¡ze,  HÃ ivÃ ­nÃ ¯v Ã jezd,  JestÃ abÃ ­ nad VlÃ ¡Ã Ã ­,  KaÃ ovice u LuhaÃ ovic,  KelnÃ ­ky,  KladnÃ ¡-Ã ½ilÃ ­n,  Kochavec,  KomÃ ¡rov u Napajedel,  KÃ ekov,  Lipina,  LipovÃ ¡ u SlaviÃ Ã ­na,  Ludkovice,  LuhaÃ ovice,  MachovÃ ¡,  MiroÃ ¡ov u ValaÃ ¡skÃ ½ch Klobouk,  MysloÃ ovice,  Napajedla,  NÃ ¡vojnÃ ¡,  NedaÃ ¡ov,  NedaÃ ¡ova Lhota,  NevÃ ¡ovÃ ¡,  Otrokovice,  PetrÃ ¯vka u SlaviÃ Ã ­na,  PohoÃ elice u Napajedel,  Polichno,  Popov nad VlÃ ¡Ã Ã ­,  PoteÃ ,  Pozlovice,  Rokytnice u SlaviÃ Ã ­na,  Rudimov,  Ã etechov,  Sazovice,  Sidonie,  SlaviÃ Ã ­n,  Smolina,  SpytihnÃ v,  SvatÃ ½ Ã tÃ pÃ ¡n,  Ã anov,  Ã arovy,  Ã tÃ ­tnÃ ¡ nad VlÃ ¡Ã Ã ­,  Tichov,  TlumaÃ ov na MoravÃ ,  ValaÃ ¡skÃ © Klobouky,  VelkÃ ½ OÃ echov,  Vlachova Lhota,  Vlachovice,  VrbÃ tice,  Ã ½lutava. 4. Estonia The following areas in Estonia:  Hiiu maakond. 5. Hungary The following areas in Hungary:  Borsod-AbaÃ ºj-ZemplÃ ©n megye 651100, 651300, 651400, 651500, 651610, 651700, 651801, 651802, 651803, 651900, 652000, 652200, 652300, 652400, 652500, 652601, 652602, 652603, 652700, 652800, 652900, 653000, 653100, 653200, 653300, 653401, 653403, 653500, 653600, 653700, 653800, 653900, 654000, 654201, 654202, 654301, 654302, 654400, 654501, 654502, 654600, 654700, 654800, 654900, 655000, 655100, 655200, 655300, 655500, 655600, 655700, 655800, 655901, 655902, 656000, 656100, 656200, 656300, 656400, 656600, 657300, 657400, 657500, 657600, 657700, 657800, 657900, 658000, 658100, 658201, 658202, 658403, 659220, 659300, 659400, 659500, Ã ©s 659602 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  HajdÃ º-Bihar megye 900750, 900850, 900860, 900930, 900950, 901050, 901150, 901250, 901260, 901270, 901350, 901450, 901551, 901560, 901570, 901580, 901590, 901650, 901660, 901750, 901950, 902050, 902150, 902250, 902350, 902450, 902850, 902860, 902950, 902960, 903050, 903150, 903250, 903350, 903360, 903370, 903450, 903550, 904450, 904460, 904550, 904650, 904750, 904760, 905450 Ã ©s 905550 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Heves megye 702350, 702450, 702550, 702750, 702850, 703350, 703360, 703450, 703550, 703610, 703750, 703850, 703950, 704050, 704150, 704250, 704350, 704450, 704550, 704650, 704750, 704850, 704950, 705050, 705250, 705350, Ã ©s 705610 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  JÃ ¡sz-Nagykun-Szolnok megye 750150, 750160, 750250, 750260, 750350, 750450, 750460, 750550, 750650, 750750, 750850, 750950, 751150, 752150 Ã ©s 755550 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  NÃ ³grÃ ¡d megye 550710, 550810, 551450, 551460, 551550, 551650, 551710, 552010, 552150, 552250, 552350, 552360, 552450, 552460, 552520, 552550, 552610, 552620, 552710, 552850, 552860, 552950, 552960, 552970, 553050, 553110, 553250, 553260, 553350, 553650, 553750, 553850, 553910 Ã ©s 554050 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Pest megye 571250, 571350, 571550, 571610, 571750, 571760, 572250, 572350, 572550, 572850, 572950, 573360, 573450, 580050 Ã ©s 580450 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 850650, 850850, 851851, 851852, 851950, 852350, 852450, 852550, 852750, 853560, 853650, 853751, 853850, 853950, 853960, 854050, 854150, 854250, 854350, 855250, 855350, 855450, 855460, 855550, 855650, 855660, 855750, 855850, 855950, 855960, 856012, 856050, 856150, 856260, 857050, 857150, 857350 Ã ©s 857450 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete. 6. Latvia The following areas in Latvia:  Aizputes novada Aizputes, CÃ «ravas, LaÃ ¾as, Kazdangas pagasts un Aizputes pilsÃ ta,  Alsungas novads,  Durbes novada Dunalkas un TadaiÃ ·u pagasts,  KuldÃ «gas novada Gudenieku pagasts,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  Ventspils novada JÃ «rkalnes pagasts,  GrobiÃ as novada BÃ rtas un Gaviezes pagasts,  Rucavas novada Dunikas pagasts. 7. Lithuania The following areas in Lithuania:  Jurbarko rajono savivaldybÃ : SmalininkÃ ³ ir VieÃ ¡vilÃ s seniÃ «nijos,  KelmÃ s rajono savivaldybÃ : KelmÃ s, KelmÃ s apylinkiÃ ³, KraÃ ¾iÃ ³, KukeÃ iÃ ³, LioliÃ ³, PakraÃ ¾anÃ io seniÃ «nijos, TytyvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ vakarus ir Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105, ir Vaiguvos seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ : Sedos, Ã erkÃ ¡nÃ nÃ ³ ir Ã ½idikÃ ³ seniÃ «nijos,  PagÃ giÃ ³ savivaldybÃ ,  PlungÃ s rajono savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Girkalnio ir KalnÃ «jÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, NemakÃ ¡Ã iÃ ³, PaliepiÃ ³, RaseiniÃ ³, RaseiniÃ ³ miesto ir ViduklÃ s seniÃ «nijos,  Rietavo savivaldybÃ ,  Skuodo rajono savivaldybÃ : BarstyÃ iÃ ³ ir YlakiÃ ³ seniÃ «nijos,  Ã ilalÃ s rajono savivaldybÃ ,  Ã ilutÃ s rajono savivaldybÃ : JuknaiÃ iÃ ³, KintÃ ³, Ã ilutÃ s ir UsÃ nÃ ³ seniÃ «nijos,  TauragÃ s rajono savivaldybÃ : LauksargiÃ ³, SkaudvilÃ s, TauragÃ s, MaÃ ¾onÃ ³, TauragÃ s miesto ir Ã ½ygaiÃ iÃ ³ seniÃ «nijos. 8. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim: gmina Ruciane  Nida i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 58 oraz miasto Pisz w powiecie piskim, gmina MiÃ ki, czÃÃ Ã  gminy Ryn poÃ oÃ ¼ona na poÃ udnie od linii kolejowej Ã Ã czÃ cej miejscowoÃ ci GiÃ ¼ycko i KÃtrzyn, czÃÃ Ã  gminy wiejskiej GiÃ ¼ycko poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 59 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta GiÃ ¼ycko, na poÃ udnie od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od poÃ udniowej granicy gminy do granicy miasta GiÃ ¼ycko i na poÃ udnie od granicy miasta GiÃ ¼ycko w powiecie giÃ ¼yckim, gminy MikoÃ ajki, Piecki, czÃÃ Ã  gminy Sorkwity poÃ oÃ ¼ona na poÃ udnie od drogi nr 16 i czÃÃ Ã  gminy wiejskiej MrÃ gowo poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 16 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MrÃ gowo oraz na poÃ udnie od linii wyznaczonej przez drogÃ nr 59 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta MrÃ gowo w powiecie mrÃ gowskim, gminy DÃ ºwierzuty i Ã wiÃtajno w powiecie szczycieÃ skim. czÃÃ Ã  gminy wiejskiej Lidzbark WarmiÃ ski poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 513 biegnÃ cÃ od wschodniej granicy gminy do wschodniej granicy miasta Lidzbark WarmiÃ ski oraz na poÃ udniowy wschÃ ³d od linii wyznaczonej przez drogÃ nr 51 i czÃÃ Ã  gminy Kiwity poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 513 w powiecie lidzbarskim, gminy ElblÃ g, Gronowo ElblÃ skie, Markusy, Rychliki i czÃÃ Ã  gminy Tolkmicko niewymieniona w czÃÃ ci II zaÃ Ã cznika w powiecie elblÃ skim oraz strefa wÃ ³d przybrzeÃ ¼nych Zalewu WiÃ lanego i Zatoki ElblÃ skiej, powiat miejski ElblÃ g, gminy Barczewo, Biskupiec, Dobre Miasto, Jeziorany i Ã wiÃ tki w powiecie olsztyÃ skim, gminy MiÃ akowo, MaÃ dyty i czÃÃ Ã  gminy MorÃ g poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 519 biegnÃ cÃ od zachodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 527 i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 527 biegnÃ cÃ od skrzyÃ ¼owania z drogÃ nr 519 do poÃ udniowo - wschodniej granicy gminy w powiecie ostrÃ ³dzkim; w wojewÃ ³dztwie podlaskim: gminy Rudka, Wyszki, czÃÃ Ã  gminy BraÃ sk poÃ oÃ ¼ona na pÃ ³Ã noc od linii od linii wyznaczonej przez drogÃ nr 66 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta BraÃ sk i miasto BraÃ sk w powiecie bielskim, gmina Perlejewo w powiecie siemiatyckim, gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim, gmina PoÃ wiÃtne w powiecie biaÃ ostockim, gminy KoÃ aki KoÃ cielne, Rutki, Szumowo, czÃÃ Ã  gminy ZambrÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr S8 i miasto ZambrÃ ³w w powiecie zambrowskim, gminy Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim, gminy Miastkowo, NowogrÃ ³d i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim; w wojewÃ ³dztwie mazowieckim: gminy CeranÃ ³w, KosÃ ³w Lacki, Sabnie, SterdyÃ , czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim, gminy GrÃbkÃ ³w, Korytnica, Liw, Ã ochÃ ³w, Miedzna, Sadowne, Stoczek, Wierzbno i miasto WÃgrÃ ³w w powiecie wÃgrowskim, gminy RzekuÃ , Troszyn, Lelis, Czerwin i Goworowo w powiecie ostroÃ Ãckim, powiat miejski OstroÃ Ãka, powiat ostrowski, gminy Karniewo, MakÃ ³w Mazowiecki, Rzewnie i SzelkÃ ³w w powiecie makowskim, gmina Krasne w powiecie przasnyskim, gminy MaÃ a WieÃ  i WyszogrÃ ³d w powiecie pÃ ockim, gminy CiechanÃ ³w z miastem CiechanÃ ³w, Glinojeck, GoÃ ymin  OÃ rodek, OjrzeÃ , OpinogÃ ³ra GÃ ³rna i SoÃ sk w powiecie ciechanowskim, gminy Baboszewo, CzerwiÃ sk nad WisÃ Ã , Naruszewo, PÃ oÃ sk z miastem PÃ oÃ sk, Sochocin i ZaÃ uski w powiecie pÃ oÃ skim, gminy Gzy, Obryte, Zatory, PuÃ tusk i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Bielany, Winnica i Pokrzywnica w powiecie puÃ tuskim, gminy BraÃ szczyk, DÃ ugosiodÃ o, RzÃ Ã nik, WyszkÃ ³w, Zabrodzie i czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim, gminy JadÃ ³w, KlembÃ ³w, PoÃ wiÃtne, StrachÃ ³wka i TÃ uszcz w powiecie woÃ omiÃ skim, gminy Dobre, JakubÃ ³w, KaÃ uszyn, StanisÃ awÃ ³w, czÃÃ Ã  gminy CegÃ Ã ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od zachodniej granicy gminy Ã Ã czÃ cÃ miejscowoÃ ci WiciejÃ ³w, Mienia, CegÃ Ã ³w i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci CegÃ Ã ³w, Skwarne i Podskwarne biegnÃ cÃ do wschodniej granicy gminy i czÃÃ Ã  gminy MiÃ sk Mazowiecki poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 92 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MiÃ sk Mazowiecki i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy miasta MiÃ sk Mazowiecki Ã Ã czÃ cÃ miejscowoÃ ci TargÃ ³wka, Budy BarczÃ ckie do wschodniej granicy gminy w powiecie miÃ skim, gmina Ã »elechÃ ³w w powiecie garwoliÃ skim, gminy Garbatka Letnisko, GniewoszÃ ³w i SieciechÃ ³w w powiecie kozienickim, gminy BaranÃ ³w i JaktorÃ ³w w powiecie grodziskim, powiat Ã ¼yrardowski, gminy Belsk DuÃ ¼y, BÃ ÃdÃ ³w, Goszczyn i Mogielnica w powiecie grÃ ³jeckim, gminy BiaÃ obrzegi, Promna, Stara BÃ otnica, WyÃ mierzyce i czÃÃ Ã  gminy Stromiec poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 48 w powiecie biaÃ obrzeskim, gminy JedliÃ sk, JastrzÃbia i Pionki z miastem Pionki w powiecie radomskim, gminy IÃ Ã ³w, Nowa Sucha, Rybno, Teresin, czÃÃ Ã  gminy wiejskiej Sochaczew poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 92 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta Sochaczew oraz na poÃ udniowy zachÃ ³d od linii wyznaczonej przez drogÃ nr 50 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do granicy miasta Sochaczew i czÃÃ Ã  miasta Sochaczew poÃ oÃ ¼ona na poÃ udniowy zachÃ ³d od linii wyznaczonej przez drogi nr 50 i 92 w powiecie sochaczewskim, gmina Policzna w powiecie zwoleÃ skim, gmina Solec nad WisÃ Ã w powiecie lipskim; w wojewÃ ³dztwie lubelskim: gminy BeÃ Ã ¼yce, BorzechÃ ³w, Niedrzwica DuÃ ¼a, JabÃ onna, KrzczonÃ ³w, JastkÃ ³w, Konopnica, WÃ ³lka, GÃ usk, StrzyÃ ¼ewice i WojciechÃ ³w w powiecie lubelskim, gminy MiÃ czyn, Nielisz, Sitno, Stary ZamoÃ Ã , KomarÃ ³w-Osada i czÃÃ Ã  gminy wiejskiej ZamoÃ Ã  poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 74 w powiecie zamojskim, powiat miejski ZamoÃ Ã , gminy Jeziorzany i Kock w powiecie lubartowskim, gminy AdamÃ ³w i Serokomla w powiecie Ã ukowskim, gminy KÃ oczew, NowodwÃ ³r, Ryki, UÃ ÃÃ ¼ i miasto DÃblin w powiecie ryckim, gminy Janowiec, i czÃÃ Ã  gminy wiejskiej PuÃ awy poÃ oÃ ¼ona na zachÃ ³d od rzeki WisÃ y w powiecie puÃ awskim, gminy Chodel, Karczmiska, Ã aziska, Opole Lubelskie, Poniatowa i WilkÃ ³w w powiecie opolskim, gminy MeÃ giew, Rybczewice, miasto Ã widnik i czÃÃ Ã  gminy Piaski poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od wschodniej granicy gminy Piaski do skrzyÃ ¼owania z drogÃ nr S12 i na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od skrzyÃ ¼owania drÃ ³g nr 17 i nr S12 przez miejscowoÃ Ã  Majdan Brzezicki do pÃ ³Ã nocnej granicy gminy w powiecie Ã widnickim; gminy GorzkÃ ³w, Rudnik i Ã »Ã ³Ã kiewka w powiecie krasnostawskim, gminy BeÃ Ã ¼ec, JarczÃ ³w, Lubycza KrÃ ³lewska, Rachanie, Susiec, UlhÃ ³wek i czÃÃ Ã  gminy Ã aszczÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 852 w powiecie tomaszowskim, gminy Ã ukowa i Obsza w powiecie biÃ gorajskim, powiat miejski Lublin, gminy KraÃ nik z miastem KraÃ nik, Szastarka, Trzydnik DuÃ ¼y, UrzÃdÃ ³w, WilkoÃ az i ZakrzÃ ³wek w powiecie kraÃ nickim, gminy Modliborzyce i Potok Wielki w powiecie janowskim; w wojewÃ ³dztwie podkarpackim: gminy Horyniec-ZdrÃ ³j, Narol, Stary DzikÃ ³w, Wielkie Oczy i czÃÃ Ã  gminy Oleszyce poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy gminy przez miejscowoÃ Ã  BorchÃ ³w do skrzyÃ ¼owania z drogÃ nr 865 w miejscowoÃ ci Oleszyce, a nastÃpnie na zachÃ ³d od linii wyznaczonej przez drogÃ nr 865 biegnÃ cÃ w kierunku pÃ ³Ã nocno-wschodnim do skrzyÃ ¼owania z drogÃ biegnÃ ca w kierunku pÃ ³Ã nocno-zachodnim przez miejscowoÃ Ã  Lubomierz - na poÃ udnie od linii wyznaczonej przez tÃ drogÃ do skrzyÃ ¼owania z drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Uszkowce i Nowy DzikÃ ³w  na zachÃ ³d od tej drogi w powiecie lubaczowskim, gminy Laszki i WiÃ zownica w powiecie jarosÃ awskim, gminy Pysznica, Zaleszany i miasto Stalowa Wola w powiecie stalowowolskim, gmina Gorzyce w powiecie tarnobrzeskim; w wojewÃ ³dztwie Ã wiÃtokrzyskim: gminy TarÃ Ã ³w i OÃ ¼arÃ ³w w powiecie opatowskim, gminy Dwikozy, Zawichost i miasto Sandomierz w powiecie sandomierskim. 9. Romania The following areas in Romania:  JudeÃ ul Alba cu urmÃ toarea delimitare:  La nord de drumul naÃ ional nr. 7,  JudeÃ ul Arad cu urmÃ toarea delimitare:  La nord de linia descrisÃ  de urmÃ toarele localitÃ Ã i:  Macea,  Ãiria,  BÃ ¢rzava,  Toc, care se aflÃ  la joncÃ iunea cu drumul naÃ ional nr. 7,  La nord de drumul naÃ ional nr. 7,  Restul judeÃ ului ArgeÃ care nu a fost inclus Ã ®n partea III,  JudeÃ ul BraÃov,  JudeÃ ul Cluj,  JudeÃ ul Covasna,  JudeÃ ul Harghita,  JudeÃ ul Hunedoara cu urmÃ toarea delimitare:  La nord de linia descrisÃ  de urmÃ toarele localitÃ Ã i:  BrÃ niÃca,  Municipiul Deva,  TurdaÃ,  LocalitÃ Ã ile Zam Ãi Aurel Vlaicu, care se aflÃ  la joncÃ iunea cu drumul naÃ ional nr. 7,  La nord de drumul naÃ ional nr. 7,  JudeÃ ul IaÃi,  JudeÃ ul NeamÃ ,  JudeÃ ul VÃ ¢lcea,  Restul judeÃ ului MehedinÃ i care nu a fost inclus Ã ®n Partea III cu urmÃ toarele comune:  Comuna Garla Mare,  Hinova,  Burila Mare,  Gruia,  Pristol,  Dubova,  Municipiul Drobeta Turnu Severin,  EselniÃ a,  Salcia,  Devesel,  SviniÃ a,  GogoÃu,  Simian,  OrÃova,  ObÃ ¢rÃia Closani,  Baia de AramÃ ,  Bala,  FloreÃti,  BroÃteni,  Corcova,  Isverna,  Balta,  Podeni,  CireÃu,  IloviÃ a,  Ponoarele,  IlovÃ Ã ,  Patulele,  Jiana,  Iyvoru BÃ ¢rzii,  Malovat,  BÃ lvÃ neÃti,  BrezniÃ a Ocol,  Godeanu,  Padina Mare,  CorlÃ Ã el,  VÃ ¢nju Mare,  VÃ ¢njuleÃ ,  ObÃ ¢rÃia de CÃ ¢mp,  VÃ ¢nÃ tori,  Vladaia,  Punghina,  Cujmir,  OpriÃor,  DÃ ¢rvari,  CÃ zÃ neÃti,  Husnicioara,  Poroina Mare,  PruniÃor,  TÃ mna,  Livezile,  Rogova,  Voloiac,  SiseÃti,  Sovarna,  BÃ lÃ ciÃ a,  JudeÃ ul Gorj,  JudeÃ ul Suceava,  JudeÃ ul MureÃ. PART II 1. Belgium The following areas in Belgium: in Luxembourg province:  the area is delimited clockwise by:  The border with France,  La N85 jusque son intersection avec la N83 au niveau de Florenville,  La N83 jusque son intersection avec la N891,  La N891 jusque son intersection avec la N879 au niveau de Marbehan,  La N879 jusque son intersection avec la N897 au niveau de Marbehan,  La N897 jusque son intersection avec la E25 - E411,  La E25 - E411 jusque son intersection avec la N81 au niveau de Weyler,  La N81 jusque son intersection avec la N883 au niveau d'Aubange,  La N883 jusque son intersection avec la N88 au niveau d'Aubange,  La N88 jusque son intersection avec la N871,  La N871 jusque son intersection avec la N87 au niveau de Rouvroy,  La N87 jusque son intersection avec la frontiÃ ¨re avec la France,  The border with France. 2. Bulgaria The following areas in Bulgaria: in Silistra region: within municipality of Kaynardzha: Voynovo, Kaynardzha, Kranovo, Zarnik, Dobrudzhanka, Golesh, Svetoslav, Polkovnik Cholakovo, Kamentzi, Gospodinovo, Davidovo, Sredishte, Strelkovo, Poprusanovo, Posev, within municipality of Alfatar: Alfatar, Alekovo, Bistra, Kutlovitza, Tzar Asen, Chukovetz, Vasil Levski, within municipality of Silistra: Glavan, Silistra, Aydemir, Babuk, Popkralevo, Bogorovo, Bradvari, Sratzimir, Bulgarka, Tsenovich, Sarpovo, Srebarna, Smiletz, Profesor Ishirkovo, Polkovnik Lambrinovo, Kalipetrovo, Kazimir, Yordanovo, within municipality of Sitovo: Dobrotitza, Lyuben, Slatina, in Dobrich region: within municipality of Krushari: Kapitan Dimitrovo, Ognyanovo, Zimnitza, Gaber, within municipality of Tervel: Brestnitza, Kolartzi, within municipality Shabla: Shabla, Tyulenovo, Bozhanovo, Gorun, Gorichane, Prolez, Ezeretz, Zahari Stoyanovo, Vaklino, Granichar, Durankulak, Krapetz, Smin, Staevtsi, Tvarditsa, Chernomortzi, within municipality of Kavarna: Balgarevo, Bozhurets, Vranino, Vidno, Irechek, Kavarna, Kamen briag, Mogilishte, Neykovo, Poruchik Chunchevo, Rakovski, Sveti Nikola, Seltse, Topola, Travnik, Hadzhi Dimitar, Chelopechene. 3. The Czech Republic The following areas in the Czech Republic:  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  Bohuslavice u ZlÃ ­na,  BratÃ ejov u Vizovic,  BÃ eznice u ZlÃ ­na,  BÃ ezovÃ ¡ u ZlÃ ­na,  BÃ ezÃ ¯vky,  DeÃ ¡nÃ ¡ u ZlÃ ­na,  DolnÃ ­ Ves,  Doubravy,  DrÃ ¾kovÃ ¡,  FryÃ ¡tÃ ¡k,  HornÃ ­ Lhota u LuhaÃ ovic,  HornÃ ­ Ves u FryÃ ¡tÃ ¡ku,  HostiÃ ¡ovÃ ¡,  Hrobice na MoravÃ ,  HvozdnÃ ¡,  ChrastÃ Ã ¡ov,  Jaroslavice u ZlÃ ­na,  JasennÃ ¡ na MoravÃ ,  Karlovice u ZlÃ ­na,  KaÃ ¡ava,  KleÃ Ã ¯vka,  Kostelec u ZlÃ ­na,  Kudlov,  KvÃ ­tkovice u Otrokovic,  Lhota u ZlÃ ­na,  Lhotka u ZlÃ ­na,  Lhotsko,  LÃ ­pa nad DÃ evnicÃ ­,  LouÃ ka I,  LouÃ ka II,  Louky nad DÃ evnicÃ ­,  Lukov u ZlÃ ­na,  LukoveÃ ek,  Lutonina,  LuÃ ¾kovice,  Malenovice u ZlÃ ­na,  MladcovÃ ¡,  Neubuz,  OldÃ ichovice u Napajedel,  Ostrata,  PodhradÃ ­ u LuhaÃ ovic,  PodkopnÃ ¡ Lhota,  Provodov na MoravÃ ,  PrÃ ¡tnÃ ©,  PÃ Ã ­luky u ZlÃ ­na,  RackovÃ ¡,  RakovÃ ¡,  SalaÃ ¡ u ZlÃ ­na,  Sehradice,  SlopnÃ ©,  SluÃ ¡ovice,  Ã tÃ ­pa,  TeÃ ovice,  Trnava u ZlÃ ­na,  Ublo,  Ã jezd u ValaÃ ¡skÃ ½ch Klobouk,  VelÃ ­kovÃ ¡,  VeselÃ ¡ u ZlÃ ­na,  VÃ ­tovÃ ¡,  Vizovice,  VlÃ kovÃ ¡,  VÃ ¡emina,  VysokÃ © Pole,  ZÃ ¡dveÃ ice,  ZlÃ ­n,  Ã ½elechovice nad DÃ evnicÃ ­. 4. Estonia The following areas in Estonia:  Eesti Vabariik (vÃ ¤lja arvatud Hiiu maakond). 5. Hungary The following areas in Hungary:  Heves megye 700150, 700250, 700260, 700350, 700450, 700460, 700550, 700650, 700750, 700850, 700860, 700950, 701050, 701111, 701150, 701250, 701350, 701550, 701560, 701650, 701750, 701850, 701950, 702050, 702150, 702250, 702260, 702950, 703050, 703150, 703250, 703370, 705150, 705450 Ã ©s 705510 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 850950, 851050, 851150, 851250, 851350, 851450, 851550, 851560, 851650, 851660, 851751, 851752, 852850, 852860, 852950, 852960, 853050, 853150, 853160, 853250, 853260, 853350, 853360, 853450, 853550, 854450, 854550, 854560, 854650, 854660, 854750, 854850, 854860, 854870, 854950, 855050, 855150, 856250, 856350, 856360, 856450, 856550, 856650, 856750, 856760, 856850, 856950, 857650, valamint 850150, 850250, 850260, 850350, 850450, 850550, 852050, 852150, 852250 Ã ©s 857550 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  NÃ ³grÃ ¡d megye 550110, 550120, 550130, 550210, 550310, 550320, 550450, 550460, 550510, 550610, 550950, 551010, 551150, 551160, 551250, 551350, 551360, 551810 Ã ©s 551821 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Borsod-AbaÃ ºj-ZemplÃ ©n megye 650100, 650200, 650300, 650400, 650500, 650600, 650700, 650800, 650900, 651000, 651200, 652100, 655400, 656701, 656702, 656800, 656900, 657010, 657100, 658310, 658401, 658402, 658404, 658500, 658600, 658700, 658801, 658802, 658901, 658902, 659000, 659100, 659210, 659601, 659701, 659800, 659901, 660000, 660100, 660200, 660400, 660501, 660502, 660600 Ã ©s 660800 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  HajdÃ º-Bihar megye 900150, 900250, 900350, 900450, 900550, 900650, 900660, 900670 Ã ©s 901850 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete. 6. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aizputes novada Kalvenes pagasts,  Aglonas novads,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novads,  Auces novads,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novads,  Bauskas novads,  BeverÃ «nas novads,  BrocÃ nu novada BlÃ «denes pagasts, Remtes pagasta daÃ ¼a uz austrumiem no autoceÃ ¼a 1154 un P109,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novads,  Dobeles novads,  Dundagas novads,  Durbes novada Durbes un Vecpils pagasts,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novads,  Gulbenes novads,  Iecavas novads,  IkÃ ¡Ã ·iles novads,  IlÃ «kstes novads,  InÃ ukalna novads,  Jaunjelgavas novads,  Jaunpiebalgas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novads,  Kandavas novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novads,  Krustpils novads,  KuldÃ «gas novada Ã doles, Ã ªvandes, Padures, Rendas, Kabiles, Rumbas, KurmÃ les, PelÃ u, SnÃ peles, Turlavas, Laidu un VÃ rmes pagasts, KuldÃ «gas pilsÃ ta,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novads,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novads,  Priekules novads,  PriekuÃ ¼u novads,  Raunas novads,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta Jelgava,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novads,  RiebiÃ u novads,  Rojas novads,  RopaÃ ¾u novads,  RugÃ ju novads,  RundÃ les novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Salaspils novads,  Saldus novada Novadnieku, KursÃ «Ã ¡u, ZvÃ rdes, PampÃ Ã ¼u, Ã Ã ·Ã des, NÃ «grandes, ZaÃ as, Ezeres, Rubas, Jaunauces un Vadakstes pagasts,  Saulkrastu novads,  SÃ jas novads,  Siguldas novads,  SkrÃ «veru novads,  Skrundas novads,  Smiltenes novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  StrenÃ u novads,  Talsu novads,  TÃ rvetes novads,  Tukuma novads,  VaiÃ odes novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  VÃ rkavas novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 7. Lithuania The following areas in Lithuania:  Alytaus rajono savivaldybÃ : AlovÃ s, ButrimoniÃ ³, DaugÃ ³, Krokialaukio, Miroslavo, NemunaiÃ io, PivaÃ ¡iÃ «nÃ ³ Simno ir RaitininkÃ ³ seniÃ «nijos,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ ,  DruskininkÃ ³ savivaldybÃ ,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  JoniÃ ¡kio rajono savivaldybÃ : KepaliÃ ³, KriukÃ ³, SaugÃ laukio ir SatkÃ «nÃ ³ seniÃ «nijos,  Jurbarko rajono savivaldybÃ : ErÃ ¾vilko, Jurbarko miesto ir JurbarkÃ ³ seniÃ «nijos,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ : TytuvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ rytus ir pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105, UÃ ¾venÃ io ir Ã aukÃ nÃ ³ seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ ,  KupiÃ ¡kio rajono savivaldybÃ ,  LazdijÃ ³ rajono savivaldybÃ : BÃ «dveiÃ iÃ ³, KapÃ iamiesÃ io, Krosnos, KÃ «Ã iÃ «nÃ ³ ir NoragÃ liÃ ³ seniÃ «nijos,  MarijampolÃ s savivaldybÃ : Igliaukos, GudeliÃ ³, Liudvinavo, Sasnavos, Ã unskÃ ³ seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ : Ã erkÃ ¡nÃ nÃ ³, Ã ½idikÃ ³ ir Sedos seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ ,  Pasvalio rajono savivaldybÃ ,  RadviliÃ ¡kio rajono savivaldybÃ : AukÃ ¡telkÃ ³ seniÃ «nija, Baisogalos seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 144, RadviliÃ ¡kio, RadviliÃ ¡kio miesto seniÃ «nija, Ã eduvos miesto seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A9 ir Ã ¯ vakarus nuo kelio Nr. 3417,TyruliÃ ³, PakalniÃ ¡kiÃ ³, Sidabravo, SkÃ miÃ ³, Ã eduvos miesto seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. A9 ir Ã ¯ rytus nuo kelio Nr. 3417, ir Ã iaulÃ nÃ ³ seniÃ «nijos,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ : AÃ ¡mintos, BalbieriÃ ¡kio, IÃ ¡lauÃ ¾o, Naujosios Ã ªtos, Pakuonio, Ã ilavoto ir VeiveriÃ ³ seniÃ «nijos,  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos, Betygalos, PagojukÃ ³, Ã iluvos, KalnÃ ³jÃ ³ seniÃ «nijos ir Girkalnio seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A1,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã ilutÃ s rajono savivaldybÃ : RusnÃ s seniÃ «nija,  Ã irvintÃ ³ rajono savivaldybÃ s,Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TauragÃ s rajono savivaldybÃ : BatakiÃ ³ ir GaurÃ s seniÃ «nijos,  TelÃ ¡iÃ ³ rajono savivaldybÃ : DegaiÃ iÃ ³, GadÃ «navo, LuokÃ s, NevarÃ nÃ ³, RyÃ ¡kÃ nÃ ³, TelÃ ¡iÃ ³ miesto, Upynos, VarniÃ ³, VieÃ ¡vÃ nÃ ³ ir Ã ½arÃ nÃ ³ seniÃ «nijos,  TrakÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 8. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim: Gminy Kalinowo, Prostki, Stare Juchy i gmina wiejska EÃ k w powiecie eÃ ckim, gminy Godkowo, Milejewo, MÃ ynary, PasÃ Ãk i czÃÃ Ã  obszaru lÃ dowego gminy Tolkmicko poÃ oÃ ¼ona na poÃ udnie od linii brzegowej Zalewu WiÃ lanego i Zatoki ElblÃ skiej do granicy z gminÃ wiejskÃ ElblÃ g w powiecie elblÃ skim, gminy Kruklanki, Wydminy, czÃÃ Ã  gminy Ryn poÃ oÃ ¼ona na pÃ ³Ã noc od linii kolejowej Ã Ã czÃ cej miejscowoÃ ci GiÃ ¼ycko i KÃtrzyn i czÃÃ Ã  gminy wiejskiej GiÃ ¼ycko poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 59 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta GiÃ ¼ycko, na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od poÃ udniowej granicy gminy do granicy miasta GiÃ ¼ycko i na pÃ ³Ã noc od granicy miasta GiÃ ¼ycka i miasto GiÃ ¼ycko w powiecie giÃ ¼yckim, gmina GoÃ dap, Dubeninki i czÃÃ Ã  gminy Banie Mazurskie poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 650 w powiecie goÃ dapskim, gmina Pozezdrze i czÃÃ Ã  gminy WÃgorzewo poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od poÃ udniowo-wschodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 650, a nastÃpnie na poÃ udnie od linii wyznaczonej przez drogÃ nr 650 biegnÃ cÃ od skrzyÃ ¼owania z drogÃ nr 63 do skrzyÃ ¼owania z drogÃ biegnÃ cÃ do miejscowoÃ ci PrzystaÃ  i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci PrzystaÃ , Pniewo, Kamionek Wielki, Radzieje, DÃ uÃ ¼ec w powiecie wÃgorzewskim, powiat olecki, gminy Orzysz, BiaÃ a Piska i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 58 w powiecie piskim, gminy GÃ ³rowo IÃ aweckie z miastem GÃ ³rowo IÃ aweckie, Bisztynek, czÃÃ Ã  gminy wiejskiej Bartoszyce poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 51 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do skrzyÃ ¼owania z drogÃ nr 57 i na zachÃ ³d od linii wyznaczonej przez drogÃ nr 57 biegnÃ cÃ od skrzyÃ ¼owania z drogÃ nr 51 do poÃ udniowej granicy gminy i miasto Bartoszyce w powiecie bartoszyckim, gmina Kolno w powiecie olsztyÃ skim, powiat braniewski, gminy KÃtrzyn z miastem KÃtrzyn, Reszel i czÃÃ Ã  gminy Korsze poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy Ã Ã czÃ cÃ miejscowoÃ ci Krelikiejmy i SÃ toczno i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci SÃ toczno, Sajna Wielka biegnÃ cÃ do skrzyÃ ¼owania z drogÃ nr 590 w miejscowoÃ ci Glitajny, a nastÃpnie na wschÃ ³d od drogi nr 590 do skrzyÃ ¼owania z drogÃ nr 592 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 592 biegnÃ cÃ od zachodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 590 w powiecie kÃtrzyÃ skim, gminy Lubomino, Orneta, czÃÃ Ã  gminy Kiwity poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 513, czÃÃ Ã  gminy wiejskiej Lidzbark WarmiÃ ski poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 51 biegnÃ cÃ od poÃ udniowo - zachodniej granicy gminy do poÃ udniowo - zachodniej granicy miasta Lidzbark WarmiÃ ski i na pÃ ³Ã noc od granic miasta Lidzbark WarmiÃ ski oraz linii wyznaczonej przez drogÃ nr 513 biegnÃ cÃ od wschodniej granicy gminy do wschodniej granicy miasta Lidzbark WarmiÃ ski w powiecie lidzbarskim, czÃÃ Ã  gminy Sorkwity poÃ oÃ ¼ona na pÃ ³Ã noc od drogi nr 16 i czÃÃ Ã  gminy wiejskiej MrÃ gowo poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 16 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MrÃ gowo oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 59 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta MrÃ gowo w powiecie mrÃ gowskim; w wojewÃ ³dztwie podlaskim: powiat grajewski, powiat moniecki, powiat sejneÃ ski, gminy Ã omÃ ¼a, PiÃ tnica, Ã niadowo, Jedwabne, PrzytuÃ y i Wizna w powiecie Ã omÃ ¼yÃ skim, powiat miejski Ã omÃ ¼a, gminy Mielnik, Nurzec  Stacja, Grodzisk, Drohiczyn, Dziadkowice, Milejczyce i Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim, powiat hajnowski, gminy Kobylin-Borzymy i SokoÃ y w powiecie wysokomazowieckim, czÃÃ Ã  gminy ZambrÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr S8 w powiecie zambrowskim, gminy Grabowo i Stawiski w powiecie kolneÃ skim, gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, Juchnowiec KoÃ cielny, Ã apy, MichaÃ owo, SupraÃ l, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim, gminy BoÃ ki, Orla, Bielsk Podlaski z miastem Bielsk Podlaski i czÃÃ Ã  gminy BraÃ sk poÃ oÃ ¼ona na poÃ udnie od linii od linii wyznaczonej przez drogÃ nr 66 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta BraÃ sk w powiecie bielskim, powiat suwalski, powiat miejski SuwaÃ ki, powiat augustowski, powiat sokÃ ³lski, powiat miejski BiaÃ ystok; w wojewÃ ³dztwie mazowieckim: gminy Korczew, KotuÃ , Paprotnia, Przesmyki, Wodynie, SkÃ ³rzec, Mokobody, Mordy, Siedlce, SuchoÃ ¼ebry i Zbuczyn i czÃÃ Ã  gminy KotuÃ  poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Nowa DÃ brÃ ³wka, PierÃ ³g, KotuÃ  wzdÃ uÃ ¼ ulicy Gorzkowskiego i Kolejowej do przejazdu kolejowego Ã Ã czÃ cego siÃ z ulicÃ SiedleckÃ , BroszkÃ ³w, Ã »ukÃ ³w w powiecie siedleckim, powiat miejski Siedlce, gminy Repki, JabÃ onna Lacka, czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim, powiat Ã osicki, gminy BrochÃ ³w, MÃ odzieszyn, czÃÃ Ã  gminy wiejskiej Sochaczew poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 92 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta Sochaczew oraz na pÃ ³Ã nocny wschÃ ³d od linii wyznaczonej przez drogÃ nr 50 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do granicy miasta Sochaczew i czÃÃ Ã  miasta Sochaczew poÃ oÃ ¼ona na pÃ ³Ã nocny wschÃ ³d od linii wyznaczonej przez drogi nr 50 i 92 w powiecie sochaczewskim, powiat nowodworski, gminy Joniec i Nowe Miasto w powiecie pÃ oÃ skim, gminy Pokrzywnica, Ã wiercze i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Bielany, Winnica i Pokrzywnica w powiecie puÃ tuskim, gminy DÃ brÃ ³wka, KobyÃ ka, Marki, Radzymin, WoÃ omin, Zielonka i ZÃ bki w powiecie woÃ omiÃ skim, czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim, gminy DÃbe Wielkie, HalinÃ ³w, Latowicz, Mrozy, Siennica, SulejÃ ³wek, czÃÃ Ã  gminy CegÃ Ã ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od zachodniej granicy gminy Ã Ã czÃ cÃ miejscowoÃ ci WiciejÃ ³w, Mienia, CegÃ Ã ³w i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci CegÃ Ã ³w, Skwarne i Podskwarne biegnÃ cÃ do wschodniej granicy gminy, czÃÃ Ã  gminy MiÃ sk Mazowiecki poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 92 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MiÃ sk Mazowiecki i na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy miasta MiÃ sk Mazowiecki Ã Ã czÃ cÃ miejscowoÃ ci TargÃ ³wka, Budy BarczÃ ckie do wschodniej granicy gminy i miasto MiÃ sk Mazowiecki w powiecie miÃ skim, gminy Borowie, Wilga, Garwolin z miastem Garwolin, GÃ ³rzno, Ã askarzew z miastem Ã askarzew, Maciejowice, ParysÃ ³w, Pilawa, MiastkÃ ³w KoÃ cielny, Sobolew i TrojanÃ ³w w powiecie garwoliÃ skim, powiat otwocki, powiat warszawski zachodni, powiat legionowski, powiat piaseczyÃ ski, powiat pruszkowski, gminy ChynÃ ³w, GrÃ ³jec, Jasieniec, Pniewy i Warka w powiecie grÃ ³jeckim, gminy MilanÃ ³wek, Grodzisk Mazowiecki, Podkowa LeÃ na i Ã »abia Wola w powiecie grodziskim, gminy GrabÃ ³w nad PilicÃ , Magnuszew, GÃ owaczÃ ³w, Kozienice w powiecie kozienickim, czÃÃ Ã  gminy Stromiec poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 48 w powiecie biaÃ obrzeskim, powiat miejski Warszawa; w wojewÃ ³dztwie lubelskim: gminy Borki, Czemierniki, KÃ kolewnica, KomarÃ ³wka Podlaska, WohyÃ  i RadzyÃ  Podlaski z miastem RadzyÃ  Podlaski w powiecie radzyÃ skim, gminy Stoczek Ã ukowski z miastem Stoczek Ã ukowski, Wola MysÃ owska, TrzebieszÃ ³w, Krzywda, Stanin, czÃÃ Ã  gminy wiejskiej Ã ukÃ ³w poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do granicy miasta Ã ukÃ ³w i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ od wschodniej granicy miasta Ã ukÃ ³w do wschodniej granicy gminy wiejskiej Ã ukÃ ³w i miasto Ã ukÃ ³w w powiecie Ã ukowskim, gminy JanÃ ³w Podlaski, KodeÃ , Tuczna, LeÃ na Podlaska, Rossosz, Ã omazy, KonstantynÃ ³w, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie, Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim, powiat miejski BiaÃ a Podlaska, gmina Ã Ãczna i czÃÃ Ã  gminy Spiczyn poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 829 w powiecie Ã ÃczyÃ skim, czÃÃ Ã  gminy SiemieÃ  poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 815 i czÃÃ Ã  gminy MilanÃ ³w poÃ oÃ ¼ona na zachÃ ³d od drogi nr 813 w powiecie parczewskim, gminy NiedÃ ºwiada, OstrÃ ³wek, AbramÃ ³w, Firlej, Kamionka, MichÃ ³w i LubartÃ ³w z miastem LubartÃ ³w, w powiecie lubartowskim, gminy Niemce i GarbÃ ³w w powiecie lubelskim, czÃÃ Ã  gminy Piaski poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od wschodniej granicy gminy Piaski do skrzyÃ ¼owania z drogÃ nr S12 i na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od skrzyÃ ¼owania drÃ ³g nr 17 i nr S12 przez miejscowoÃ Ã  Majdan Brzezicki do pÃ ³Ã nocnej granicy gminy w powiecie Ã widnickim; gmina FajsÃ awice, Izbica, KraÃ niczyn, czÃÃ Ã  gminy Krasnystaw poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od pÃ ³Ã nocno  wschodniej granicy gminy do granicy miasta Krasnystaw, miasto Krasnystaw i czÃÃ Ã  gminy Ã opiennik GÃ ³rny poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 17 w powiecie krasnostawskim, gminy DoÃ hobyczÃ ³w, Mircze, Trzeszczany, Werbkowice i czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 844 oraz na poÃ udnie od linii wyznaczonej przez drogÃ nr 74 i miasto HrubieszÃ ³w w powiecie hrubieszowskim, gmina Telatyn, Tyszowce i czÃÃ Ã  gminy Ã aszczÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 852 w powiecie tomaszowskim, czÃÃ Ã  gminy WojsÃ awice poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy przez miejscowoÃ Ã  WojsÃ awice do poÃ udniowej granicy gminy w powiecie cheÃ mskim, gmina Grabowiec i SkierbieszÃ ³w w powiecie zamojskim, gminy MarkuszÃ ³w, NaÃ ÃczÃ ³w, Kazimierz Dolny, KoÃ skowola, KurÃ ³w, WÃ wolnica, Ã »yrzyn, BaranÃ ³w, czÃÃ Ã  gminy wiejskiej PuÃ awy poÃ oÃ ¼ona na wschÃ ³d od rzeki WisÃ y i miasto PuÃ awy w powiecie puÃ awskim, gminy Annopol, Dzierzkowice i GoÃ cieradÃ ³w w powiecie kraÃ nickim, gmina JÃ ³zefÃ ³w nad WisÃ Ã w powiecie opolskim, gmina StÃÃ ¼yca w powiecie ryckim; w wojewÃ ³dztwie podkarpackim: gminy RadomyÃ l nad Sanem i ZaklikÃ ³w w powiecie stalowowolskim. 9. Romania The following areas in Romania:  Restul judeÃ ului MaramureÃ care nu a fost inclus Ã ®n Partea III cu urmÃ toarele comune:  Comuna ViÃeu de Sus,  Comuna Moisei,  Comuna BorÃa,  Comuna OarÃ a de Jos,  Comuna Suciu de Sus,  Comuna Coroieni,  Comuna TÃ ¢rgu LÃ puÃ,  Comuna Vima MicÃ ,  Comuna Boiu Mare,  Comuna Valea Chioarului,  Comuna Ulmeni,  Comuna BÃ seÃti,  Comuna Baia Mare,  Comuna TÃ uÃ ii MagherÃ uÃ,  Comuna CicÃ rlÃ u,  Comuna Seini,  Comuna Ardusat,  Comuna Farcasa,  Comuna Salsig,  Comuna Asuaju de Sus,  Comuna BÃ iÃ a de sub Codru,  Comuna Bicaz,  Comuna Grosi,  Comuna Recea,  Comuna Baia Sprie,  Comuna Sisesti,  Comuna Cernesti,  Copalnic MÃ nÃ stur,  Comuna DumbrÃ viÃ a,  Comuna Cupseni,  Comuna ÃomcuÃ a Mare,  Comuna SacaleÃeni,  Comuna Remetea Chioarului,  Comuna MireÃu Mare,  Comuna AriniÃ,  JudeÃ ul BistriÃ a-NÃ sÃ ud.  JudeÃ ul BotoÃani. PART III 1. Latvia The following areas in Latvia:  BrocÃ nu novada Cieceres un GaiÃ ·u pagasts, Remtes pagasta daÃ ¼a uz rietumiem no autoceÃ ¼a 1154 un P109, BrocÃ nu pilsÃ ta,  Saldus novada Saldus, ZirÃ u, LutriÃ u un JaunlutriÃ u pagasts, Saldus pilsÃ ta. 2. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ ,  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ : Alytaus, Punios seniÃ «nijos,  BirÃ ¡tono savivaldybÃ ,  Jurbarko rajono savivaldybÃ : GirdÃ ¾iÃ ³, JuodaiÃ iÃ ³, RaudonÃ s, SeredÃ ¾iaus,SkirsnemunÃ s, Ã imkaiÃ iÃ ³ir Veliuonos seniÃ «nijos,  JoniÃ ¡kio rajono savivaldybÃ : GaiÃ ¾aiÃ iÃ ³, GatauÃ iÃ ³, JoniÃ ¡kio, RudiÃ ¡kiÃ ³, Skaistgirio, Ã ½agarÃ s seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ : LazdijÃ ³ miesto, LazdijÃ ³, SeirijÃ ³, Ã eÃ ¡tokÃ ³, Ã venteÃ ¾erio, TeiziÃ ³ ir VeisiejÃ ³ seniÃ «nijos,  MarijampolÃ s savivaldybÃ :DeguÃ iÃ ³, MokolÃ ³, Narto, MarijampolÃ s seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ s: LaiÃ ¾uvos, MaÃ ¾eikiÃ ³ apylinkÃ s, MaÃ ¾eikiÃ ³, ReivyÃ iÃ ³, TirkÃ ¡liÃ ³ ir ViekÃ ¡niÃ ³ seniÃ «nijos,  PrienÃ ³ rajono savivaldybÃ : Jiezno ir StakliÃ ¡kiÃ ³ seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ : Baisogalos seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 144, GrinkiÃ ¡kio ir Ã aukoto seniÃ «nijos,  RaseiniÃ ³ rajono savivaldybÃ : KalnÃ ³jÃ ³ seniÃ «nijos ir Girkalnio seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A1,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  TelÃ ¡iÃ ³ rajono savivaldybÃ : TryÃ ¡kiÃ ³ seniÃ «nija, 3. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim: gmina SÃpopol i czÃÃ Ã  gminy wiejskiej Bartoszyce poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 51 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do skrzyÃ ¼owania z drogÃ nr 57 i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 57 biegnÃ cÃ od skrzyÃ ¼owania z drogÃ nr 51 do poÃ udniowej granicy gminy w powiecie bartoszyckim, gminy Srokowo, Barciany i czÃÃ Ã  gminy Korsze poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy Ã Ã czÃ cÃ miejscowoÃ ci Krelikiejmy i SÃ toczno i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci SÃ toczno, Sajna Wielka biegnÃ cÃ do skrzyÃ ¼owania z drogÃ nr 590 w miejscowoÃ ci Glitajny, a nastÃpnie na zachÃ ³d od drogi nr 590 do skrzyÃ ¼owania z drogÃ nr 592 i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 592 biegnÃ cÃ od zachodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 590 w powiecie kÃtrzyÃ skim, gmina Budry i czÃÃ Ã  gminy WÃgorzewo poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od poÃ udniowo-wschodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 650, a nastÃpnie na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 650 biegnÃ cÃ od skrzyÃ ¼owania z drogÃ nr 63 do skrzyÃ ¼owania z drogÃ biegnÃ cÃ do miejscowoÃ ci PrzystaÃ  i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci PrzystaÃ , Pniewo, Kamionek Wielki, Radzieje, DÃ uÃ ¼ec w powiecie wÃgorzewskim, czÃÃ Ã  gminy Banie Mazurskie poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 650 w powiecie goÃ dapskim, w wojewÃ ³dztwie mazowieckim: gminy Domanice i WiÃ niew w powiecie siedleckim, w wojewÃ ³dztwie lubelskim: gminy BiaÃ opole, Dubienka, CheÃ m, LeÃ niowice, Wierzbica, Sawin, Ruda Huta, Dorohusk, KamieÃ , Rejowiec, Rejowiec Fabryczny z miastem Rejowiec Fabryczny, Siedliszcze, Ã »mudÃ º i czÃÃ Ã  gminy WojsÃ awice poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do miejscowoÃ ci WojsÃ awice do poÃ udniowej granicy gminy w powiecie cheÃ mskim, powiat miejski CheÃ m, gmina Siennica RÃ ³Ã ¼ana czÃÃ Ã  gminy Ã opiennik GÃ ³rny poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 17 i czÃÃ Ã  gminy Krasnystaw poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od pÃ ³Ã nocno  wschodniej granicy gminy do granicy miasta Krasnystaw w powiecie krasnostawskim, gminy Hanna, HaÃ sk, Wola Uhruska, Urszulin, Stary Brus, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim, gminy CycÃ ³w, Ludwin, PuchaczÃ ³w, MilejÃ ³w i czÃÃ Ã  gminy Spiczyn poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 829 w powiecie Ã ÃczyÃ skim, gmina Trawniki w powiecie Ã widnickim, gminy JabÃ oÃ , PodedwÃ ³rze, DÃbowa KÃ oda, Parczew, Sosnowica, czÃÃ Ã  gminy SiemieÃ  poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 815 i czÃÃ Ã  gminy MilanÃ ³w poÃ oÃ ¼ona na wschÃ ³d od drogi nr 813 w powiecie parczewskim, gminy SÃ awatycze, SosnÃ ³wka, i Wisznice w powiecie bialskim, gmina Ulan Majorat w powiecie radzyÃ skim, gminy OstrÃ ³w Lubelski, Serniki i UÃ cimÃ ³w w powiecie lubartowskim, gmina WojcieszkÃ ³w i czÃÃ Ã  gminy wiejskiej Ã ukÃ ³w poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do granicy miasta Ã ukÃ ³w, a nastÃpnie na pÃ ³Ã noc, zachÃ ³d, poÃ udnie i wschÃ ³d od linii stanowiÃ cej pÃ ³Ã nocnÃ , zachodniÃ , poÃ udniowÃ i wschodniÃ granicÃ miasta Ã ukÃ ³w do jej przeciÃcia siÃ z drogÃ nr 806 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ od wschodniej granicy miasta Ã ukÃ ³w do wschodniej granicy gminy wiejskiej Ã ukÃ ³w w powiecie Ã ukowskim, gminy HorodÃ o, Uchanie i czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 844 biegnÃ cÃ od zachodniej granicy gminy wiejskiej HrubieszÃ ³w do granicy miasta HrubieszÃ ³w oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 74 biegnÃ cÃ od wschodniej granicy miasta HrubieszÃ ³w do wschodniej granicy gminy wiejskiej HrubieszÃ ³w w powiecie hrubieszowskim, w wojewÃ ³dztwie podkarpackim: gminy CieszanÃ ³w, LubaczÃ ³w z miastem LubaczÃ ³w i czÃÃ Ã  gminy Oleszyce poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy gminy przez miejscowoÃ Ã  BorchÃ ³w do skrzyÃ ¼owania z drogÃ nr 865 w miejscowoÃ ci Oleszyce, a nastÃpnie na wschÃ ³d od linii wyznaczonej przez drogÃ nr 865 biegnÃ cÃ w kierunku pÃ ³Ã nocno-wschodnim do skrzyÃ ¼owania z drogÃ biegnÃ ca w kierunku pÃ ³Ã nocno-zachodnim przez miejscowoÃ Ã  Lubomierz - na pÃ ³Ã noc od linii wyznaczonej przez tÃ drogÃ do skrzyÃ ¼owania z drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Uszkowce i Nowy DzikÃ ³w  na wschÃ ³d od tej drogi w powiecie lubaczowskim. 4. Romania The following areas in Romania:  Zona oraÃului BucureÃti,  JudeÃ ul ConstanÃ a,  JudeÃ ul Satu Mare,  JudeÃ ul Tulcea,  JudeÃ ul BacÃ u,  JudeÃ ul Bihor,  JudeÃ ul BrÃ ila,  JudeÃ ul BuzÃ u,  JudeÃ ul CÃ lÃ raÃi,  JudeÃ ul DÃ ¢mboviÃ a,  JudeÃ ul GalaÃ i,  JudeÃ ul Giurgiu,  JudeÃ ul IalomiÃ a,  JudeÃ ul Ilfov,  JudeÃ ul Prahova,  JudeÃ ul SÃ laj,  JudeÃ ul Vaslui,  JudeÃ ul Vrancea,  JudeÃ ul Teleorman,  Partea din judeÃ ul MaramureÃ cu urmÃ toarele delimitÃ ri:  Comuna Petrova,  Comuna Bistra,  Comuna Repedea,  Comuna Poienile de sub Munte,  Comuna ViÃeu e Jos,  Comuna Ruscova,  Comuna Leordina,  Comuna Rozavlea,  Comuna StrÃ ¢mtura,  Comuna BÃ ¢rsana,  Comuna Rona de Sus,  Comuna Rona de Jos,  Comuna Bocoiu Mare,  Comuna Sighetu MarmaÃ iei,  Comuna Sarasau,  Comuna CÃ ¢mpulung la Tisa,  Comuna SÃ pÃ ¢nÃ a,  Comuna Remeti,  Comuna GiuleÃti,  Comuna Ocna Ãugatag,  Comuna DeseÃti,  Comuna BudeÃti,  Comuna BÃ iuÃ ,  Comuna Cavnic,  Comuna LÃ puÃ,  Comuna DragomireÃti,  Comuna Ieud,  Comuna SaliÃtea de Sus,  Comuna SÃ cel,  Comuna CÃ lineÃti,  Comuna Vadu Izei,  Comuna Botiza,  Comuna Bogdan VodÃ ,  Localitatea GroÃii Ã ibileÃului, comuna Suciu de Sus,  Localitatea ViÃeu de Mijloc, comuna ViÃeu de Sus,  Localitatea ViÃeu de Sus, comuna ViÃeu de Sus.  Partea din judeÃ ul MehedinÃ i cu urmÃ toarele comune:  Comuna Strehaia,  Comuna Greci,  Comuna Brejnita Motru,  Comuna ButoieÃti,  Comuna StÃ ¢ngÃ ceaua,  Comuna Grozesti,  Comuna Dumbrava de Jos,  Comuna BÃ cles,  Comuna BÃ lÃ ciÃ a,  Partea din judeÃ u Arges cu urmÃ toarele comune:  Comuna BÃ ¢rla,  Comuna MiroÃi,  Comuna PopeÃti,  Comuna Ãtefan cel Mare,  Comuna Slobozia,  Comuna MozÃ ceni,  Comuna NegraÃi,  Comuna Izvoru,  Comuna Recea,  Comuna CÃ ldÃ raru,  Comuna Ungheni,  Comuna HÃ ¢rseÃti,  Comuna Stolnici,  Comuna VulpeÃti,  Comuna Rociu,  Comuna Lunca Corbului,  Comuna CosteÃti,  Comuna MÃ rÃ seÃti,  Comuna Poiana Lacului,  Comuna Vedea,  Comuna Uda,  Comuna Cuca,  Comuna MorÃ reÃti,  Comuna CotmeanaÃ ¢,  Comuna RÃ chiÃ ele de Jos,  Comuna DrÃ ganu-Olteni,  Comuna BÃ bana,  Comuna Bascov,  Comuna MoÃoaia,  Municipiul PiteÃti,  Comuna Albota,  Comuna Oarja,  Comuna Bradu,  Comuna Suseni,  Comuna CÃ teasca,  Comuna RÃ teÃti,  Comuna Teiu,  JudeÃ ul Olt,  JudeÃ ul Dolj. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.